DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21-23, 25-30, and 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 2018/0249458 to He et al. (hereinafter He) in view of US Pub. 2016/0164622 to Yi et al. (hereinafter Yi).

In regard amended claim 21, He teaches or discloses a wireless transmit/receive unit (WTRU) (see Fig. 1) comprising:
a transceiver (see Fig. 1); and 
a processor (see Fig. 1);
wherein the transceiver is configured to receive configuration information indicating a plurality of physical uplink control channel (PUCCH) resources for transmitting uplink control information (see Fig. 1, paragraphs [0068], and [0086], transceiver are to receive information elements (IEs) configuring first and second sets of physical uplink control channel (PUCCH) resources for transmitting uplink control information (UCI)), and one or more thresholds associated with a number of hybrid automatic repeat request (HARQ) bits included in the UCI (see paragraph [0033], for multiple UCI signals, different thresholds T.sub.UCI may be predefined values applicable to all UEs or they may be signaled to the UE through higher layers signaling for different UCI transmission in a subframe. T.sub.HARQ ACK denotes the threshold for HARQ-ACK bits; while T.sub.RI denotes threshold for RI  bits), 
wherein the transceiver is configured to receive a physical downlink control channel (PDCCH) transmission, the PDCCH transmission indicating to transmit the UCI (see claim 26, decode downlink control information (DCI) received on a physical downlink control channel (PDCCH), the DCI including a flag indicating a resource value from a plurality of PUCCH resource values for a PUCCH resource),
wherein the processor is configured to determine one of the plurality of PUCCH resources for transmitting the UCI (see paragraphs [0016], UE determines itself whether to transmit deprioritized UCI or not, involving either a ratio of PUCCH resources for HARQ ACK/SR and/or RI symbols),
wherein the determination is based at least on the number of hybrid automatic repeat request (HARQ) bits included in the UCI and the one or more thresholds (see paragraphs [0016], [0018], and [0031], for multiple UCI signals, different thresholds T.sub.UCI may be predefined values applicable to all UEs or they may be signaled to the UE through higher layers signaling for different UCI transmission in a subframe.T.sub.HARQ-ACK denotes the threshold for HARQ-ACK bits),
wherein the transceiver is configured to transmit the UCI using the determined PUCCH resource and one of the at least one PUCCH formats (see paragraphs [0013], [0015], [0016], [0017], [0018], and [0068], a UE transmits a number of control signals to the eNB, referred to as uplink control information (UCI). HARQ-ACK and CQI transmission may  need to occur in the same sub-frame o then PUCCH in the absence of data transmission from a UE).

However, Yi teaches or discloses wherein each of the plurality of PUCCH resources is associated with at least one format and a respective number of orthogonal frequency division multiplexing (OFDM) symbols (see paragraph [0067], the PUCCH may support multiple formats. Namely, it can transmit UCI having different number of bits per subframe according to a modulation scheme. PUCCH format 1 is used to transmit a scheduling request (SR), and PUCCH formats 1a and 1b are used to transmit an HARQ ACK/NACK signal. PUCCH format 2 is used to transmit a CQI, and PUCCH formats 2a and 2b are used to transmit a CQI and a HARQ ACK/NACK. When an HARQ ACK/NACK is transmitted alone, PUCCH formats 1a and 1b are used, and when an SR is transmitted alone, PUCCH format 1 is used. And PUCCH format 3 may be used for the TDD system, and also the FDD system. PUCCH format 3 can be used to enable the possibility of transmitting more than four bits in an efficient way, even though PUCCH format 3 also be used for transmitting less four bits of signal. The basis of PUCCH format 3 is DFT-precoded OFDM. Up to five terminals may share the same resource-block pair for PUCCH format 3 when a length-5 orthogonal sequence is used with each of the five OFDM symbol carrying data in a slot being multiplied by one element of the sequence).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to modify the transmission of uplink control information in wireless systems of He by including wherein each of the plurality of PUCCH resources is associated with at least one format and a respective number of orthogonal frequency division multiplexing (OFDM) symbols 

In regard amended claims 22 and 29, He teaches or discloses the WTRU of claim 21, wherein the transceiver is further configured to receive a short transmission time interval (sTTI) physical downlink control channel (sPDCCH) transmission (see paragraph [0036], a UE to decide whether to transmit P-CSI information together with HARQ-ACK/SR 
and RI coded symbols on a PUCCH in a same TTI).
	He may not explicitly teach or disclose wherein a downlink short transmission time interval (sTTI) gap is configured between an sPDCCH region and an uphnk sTTI for the PUCCH.
	However, Yi teaches or discloses wherein a downlink short transmission time interval (sTTI) gap is configured between an sPDCCH region and an uphnk sTTI for the PUCCH (see paragraphs [0053], and [0067]).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to modify the transmission of uplink control information in wireless systems of He by including wherein a downlink short transmission time interval (sTTI) gap is configured between an sPDCCH region and an uphnk sTTI for the PUCCH suggested by Yi. This modification would efficiently provide the performance between TDD and FDD read on paragraph [0014].

In regard claims 23 and 30, He may not explicitly teach or disclose the WTRU of claim 22, wherein a set of candidate sPDCCH regions includes a plurality of sTTIs.

 At the time of the invention, it would have been obvious to a person of ordinary skill in the art to modify the transmission of uplink control information in wireless systems of He by including wherein a set of candidate sPDCCH regions includes a plurality of sTTIs suggested by Yi. This modification would efficiently provide the performance between TDD and FDD read on paragraph [0014].

In regard amended claims 25 and 32, He teaches or discloses the WTRU of claim 21, wherein each of the PUCCH resources is associated with a respective number of physical resource blocks (PRBs) or a respective number of subcarriers (see paragraphs [0020], [0037], [0078], and [0081]).

In regard amended claims 26 and 33, He teaches or discloses the WTRU of claim 21, wherein the configuration information indicates a starting symbol within a slot for at least one of the plurality of PUCCH resources (see paragraphs [0014]). 

In regard amended claims 27 and 34, He may not explicitly teach or disclose the WTRU of claim 21, wherein at least a first format of the plurality of formats is associated with a number of OFDM symbols that is different from the number of OFDM symbols with which at least a second format of the plurality of formats is associated.
However, Yi teaches or discloses wherein at least a first format of the plurality of formats is associated with a number of OFDM symbols that is different from the number of OFDM 
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to modify the transmission of uplink control information in wireless systems of He by including wherein at least a first format of the plurality of formats is associated with a number of OFDM symbols that is different from the number of OFDM symbols with which at least a second format of the plurality of formats is associated suggested by Yi. This modification would efficiently provide the performance between TDD and FDD read on paragraph [0014].

In regard amended claim 28, He teaches or discloses a method performed by a wireless transmit/receive unit (WTRU), the method comprising:
receiving configuration information indicating a plurality of physical unlink control channel (PUCCH) resources for transmitting unlink control information (UCI) (see Fig. 1, paragraphs [0068], and [0086], transceiver are to receive information elements (IEs) configuring first and second sets of physical uplink control channel (PUCCH) resources for transmitting uplink control information (UCI)),
and one or more thresholds associated with a number of hybrid automatic repeat request (HARQ) bits included in the UCI (see paragraph [0033], for multiple UCI signals, different thresholds T.sub.UCI may be predefined values applicable to all UEs or they may be signaled to the UE through higher layers signaling for different UCI transmission in a subframe. T.sub.HARQ ACK denotes the threshold for HARQ-ACK bits; while T.sub.RI denotes threshold for RI  bits), 
decode downlink control information (DCI) received on a physical downlink control channel (PDCCH), the DCI including a flag indicating a resource value from a plurality of PUCCH resource values for a PUCCH resource),
determining one of the one or more PUCCH resources for transmitting the UCI, wherein the determination is based at least on the number of hybrid automatic repeat request (HARQ) bits included in the UCI and the one or more thresholds (see paragraphs [0016], [0018], [0031], for multiple UCI signals, different thresholds T.sub.UCI may be predefined values applicable to all UEs or they may be signaled to the UE through higher layers signaling for different UCI transmission in a subframe.T.sub.HARQ-ACK denotes the threshold for HARQ-ACK bits),
transmitting the UCI using the determined PUCCH resource and one of the plurality of PUCCH formats (see paragraphs [0013], [0015], [0016], [0017], [0018], and [0068], a UE transmits a number of control signals to the eNB, referred to as uplink control information (UCI). HARQ-ACK and CQI transmission may  need to occur in the same sub-frame o then PUCCH in the absence of data transmission from a UE).
He may not explicitly teach or disclose wherein each of the plurality of PUCCH resources is associated with at least one format and a respective number of orthogonal frequency division multiplexing (OFDM) symbols.
However, Yi teaches or discloses wherein each of the plurality of PUCCH resources is associated with at least one format and a respective number of orthogonal frequency division multiplexing (OFDM) symbols (see paragraph [0067], the PUCCH may support multiple formats. Namely, it can transmit UCI having different number of bits per subframe according to a modulation scheme. PUCCH format 1 is used to transmit a scheduling request (SR), and PUCCH formats 1a and 1b are used to transmit an HARQ ACK/NACK signal. PUCCH format 2 is used to transmit a CQI, and PUCCH formats 2a and 2b are used to transmit a CQI and a HARQ ACK/NACK. When an HARQ ACK/NACK is transmitted alone, PUCCH formats 1a and 1b are used, and when an SR is transmitted alone, PUCCH format 1 is used. And PUCCH format 3 may be used for the TDD system, and also the FDD system. PUCCH format 3 can be used to enable the possibility of transmitting more than four bits in an efficient way, even though PUCCH format 3 also be used for transmitting less four bits of signal. The basis of PUCCH format 3 is DFT-precoded OFDM. Up to five terminals may share the same resource-block pair for PUCCH format 3 when a length-5 orthogonal sequence is used with each of the five OFDM symbol carrying data in a slot being multiplied by one element of the sequence).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to modify the transmission of uplink control information in wireless systems of He by including wherein each of the plurality of PUCCH resources is associated with at least one format and a respective number of orthogonal frequency division multiplexing (OFDM) symbols suggested by Yi. This modification would efficiently provide the performance between TDD and FDD read on paragraph [0014].


Claims 24 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over He in view of Yi as applied to claims above, and further in view of US Pub. 2018/0359068 to Kim et al. (hereinafter Kim).
In regard claims 24 and 31, He may not explicitly teach or disclose the WTRU of claim 22, wherein a downlink sTTI length is shorter than an uplink sTTI length.
However, Kim teaches or discloses wherein a downlink sTTI length is shorter than an uplink sTTI length (see paragraphs [0243], [0263], [0289], and [0339], a UL TTI length and a DL TTI length to be different.  The eNB processor may control the eNB RF unit to transmit a DL channel based on a DL TTI length.  The eNB processor may control the eNB RF unit to receive a UL channel based on a UL TTI length different from the DL TTI length.  The UE processor according to the present invention may set the UL TTI length and the DL TTI length to be different.  The UE processor may control the UE RF unit to receive the DL channel based on the DL TTI length.  The UE processor may control the UE RF unit to transmit the UL channel based on a UL TTI length different from the DL TTI length).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to modify the transmission of uplink control information in wireless systems of He and an apparatus for TDM between TDD and FDD of Yi by including wherein a downlink sTTI length is shorter than an uplink sTTI length suggested by Kim. This modification would provide to reduce a delay/latency during communication between a UE and a BS read on paragraph [0019].

Notes:
Please note even if the examiner has cited pertinent portions of the reference(s) (for instant, figures, paragraph numbers and/or column and line numbers) for the convenience of the applicant, other portions in each the reference may also teach the claim limitations. Therefore, the reference(s) should be considered in its entirety with respect to the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIRIN SAM whose telephone number is (571)272-3082.  The examiner can normally be reached on Mon - Fri, 10:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272 - 3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Date: 06/18/2021

/PHIRIN SAM/Primary Examiner, Art Unit 2476